DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/05/2021 has been entered and fully considered.

Response to Arguments
In light of the Applicant’s amendment filed 05/05/2021, the claim objection has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.



 M’Raihi, U.S. Pub. Number 2007/0250923 A1, teaches generating a One Time Password based upon a value of a Time and Event-based Counter (TEC)  that can change based both upon the occurrence of an event and the passage of time. The OTP can be computed at a token and sent to a verifier. The verifier stores exact or estimated parameters necessary to compute one or more expected OTPs from the token, including TEC. The value TEC can be synchronized between the token and the verifier.

Smith, U.S. Pub. Number 2012/0008767 A1, teaches generating initial values by randomizing a nonce to initialize the state variables and counters to unique and unpredictable values. The nonce or input to the function may be a random number, an incrementing counter, or any value as long as it has not been used before in the context of a given key.

Wurster, U.S. Pub. Number 2014/0133656 A1, teaches the wireless identity transmitter may initialize an internal nonce or counter, such as by setting the nonce or counter to a zero value. The nonce or counter initialization may occur due to a triggering event. For example, the nonce or counter may begin incrementing once the wireless identity transmitter is activated or powered on.


	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 9 and 11, thus these claims are considered allowable. The dependent claims which further limit claims 1, 9 and 11 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491